NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 7 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CITY OF LOS ANGELES AIHM                        No. 19-56399
HOTEL/MOTEL ASSOCIATION, in its
representative capacity on behalf of its        D.C. No. 2:18-cv-01295-DMG
association members and Individual
Plaintiffs Hotel/Motel Owners and               MEMORANDUM*
Operators; et al.,

                Plaintiffs-Appellants,
v.

CITY OF LOS ANGELES, a municipal
corporation; et al.,

                Defendants-Appellees.

APARTMENT ASSOCIATION OF                        No. 19-56403
GREATER LOS ANGELES, in its
representative capacity on behalf of its        D.C. No. 2:17-cv-09306-DMG
association members,

                Plaintiff-Appellant,

v.

CITY OF LOS ANGELES, a municipal
corporation; et al.,

                Defendants-Appellees.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                   Appeal from the United States District Court
                      for the Central District of California
                     Dolly M. Gee, District Judge, Presiding

                       Argued and Submitted June 11, 2021
                              Pasadena, California

Before: CALLAHAN and FORREST, Circuit Judges, and SEEBORG,** Chief
District Judge.

      The district court granted judgment on the pleadings in two nearly identical

§ 1983 actions challenging the constitutionality of Los Angeles’s Rent

Stabilization Ordinance (“Ordinance”). We have jurisdiction over these

consolidated appeals pursuant to 28 U.S.C. § 1291. Our review is de novo, except

for the district court’s denial of leave to amend, which we review for abuse of

discretion. Fleming v. Pickard, 581 F.3d 922, 925 (9th Cir. 2009); Gompper v.

VISX, Inc., 298 F.3d 893, 898 (9th Cir. 2002). We affirm.

      Plaintiffs’ Fourth Amendment theories are without merit. The information

sought by the Ordinance’s annual reporting requirement—including a given unit’s

address, monthly rent, and other details routinely found in a “for-rent”

advertisement—does not give rise to a reasonable expectation of privacy. Hotop v.

City of San Jose, 982 F.3d 710, 715–16 (9th Cir. 2020). Insofar as Plaintiffs

maintain paper records of such information, the Ordinance does not authorize



      **
             The Honorable Richard Seeborg, Chief United States District Judge
for the Northern District of California, sitting by designation.

                                          2
governmental trespass upon those papers. See Lyall v. City of Los Angeles, 807

F.3d 1178, 1186 (9th Cir. 2015) (observing that a search occurs under the

common-law trespassory test “when the government ‘physically occupie[s] private

property for the purpose of obtaining information’”) (quoting United States v.

Jones, 565 U.S. 400, 404 (2012)). Indeed, it is far from clear whether the particular

information-collection method challenged here (i.e., a regulatory process eliciting

annual disclosures) even effects a Fourth Amendment “search.” See Hotop, 982

F.3d at 720–21 (Bennett, J., concurring).

       Plaintiffs’ remaining claims are similarly infirm. First, regarding substantive

and procedural due process, Plaintiffs fail to show “that . . . they were deprived of

a constitutionally protected life, liberty or property interest.” See id. at 718

(internal quotation marks and citations omitted). Second, regarding the Equal

Protection Clause, landlords “are not members of a suspect class,” and “the

distinctions drawn by the Ordinance,” between properties that are and are not

subject to rent stabilization, “easily . . . survive rational basis review.” See id. at

717. Third, regarding the “unconstitutional conditions” doctrine, Plaintiffs “have

shown no unconstitutionality” in what the Ordinance asks them to do. See id. at

719.

       The district court properly denied Plaintiffs’ requests for leave to amend

their respective complaints by adding Takings Clause claims. The complaints


                                            3
omitted any factual averments supporting a Takings Clause claim, and the requests

for leave to amend made clear no such averments would be forthcoming were

leave granted. Together, these circumstances implicated concerns going to

prejudice and delay. That the district court acted on these concerns was not an

abuse of discretion.

      AFFIRMED.




                                         4